WASHINGTON, Circuit Justice.
One object of this bond most clearly seems to have been, to secure a debt previously due to the United States; and the court does not mean to say, that security in such cases may not be legally taken by the officers of the United States; but when a statutory bond is taken, it ought to conform, in substance at least, to the requisitions of the statute; and if it go beyond the law, it is void, at least so far as it does exceed those requisitions. This is an official bond, which the supervisor had a right to demand, and Smith was obliged to give, if he meant to continue in office; but the substantial form of the bond required by the act of congress, was prospective only, and no other could be legally taken. A contrary doctrine would open, the door to great oppression, and ought therefore to be discountenanced. Injunction made perpetual, except as to the sum liquidated, and stated as having been due since January 1st, 1799. with interest from the time the suit at law was brought; and to be dissolved for the residue.